2019 IL App (5th) 180064
            NOTICE
 Decision filed 03/28/19. The
 text of this decision may be              NO. 5-18-0064
 changed or corrected prior to
 the filing of a Peti ion for
 Rehearing or the disposition of
                                              IN THE
 the same.
                                   APPELLATE COURT OF ILLINOIS

                                FIFTH DISTRICT
________________________________________________________________________

THE CITY OF EFFINGHAM, ILLINOIS,          )     Appeal from the
a Municipal Corporation,                  )     Circuit Court of
                                          )     Effingham County.
      Plaintiff-Appellant,                )
                                          )
v.                                        )     No. 17-SC-576
                                          )
DISS TRUCK & REPAIR, LLC,                 )     Honorable
                                          )     Amanda S. Ade-Harlow,
      Defendant-Appellee.                 )     Judge, presiding.
________________________________________________________________________

         JUSTICE WELCH delivered the judgment of the court, with opinion.
         Justices Chapman and Cates concurred in the judgment and opinion.

                                           OPINION

¶1       The appellant, the City of Effingham, Illinois (City), sought compensation for extrication

services performed for the benefit of the appellee, Diss Truck & Repair, LLC (LLC), a

nonresident, pursuant to section 11-6-1.1 of the Illinois Municipal Code (Code) (65 ILCS

5/11-6-1.1 (West 2016)). The trial court, finding that “firefighting services” under section

11-6-1.1 did not include extrication services performed for nonresidents, concluded that the

City was not entitled to compensation. For the reasons that follow, we reverse and remand for

further proceedings.

¶2                                       I. BACKGROUND

¶3       Section 11-6-1.1 of the Code provides as follows:


                                                 1
        “A municipality may choose to provide firefighting services to property outside its

        corporate limits. The corporate authorities of each municipality may fix, charge, and

        collect firefighting service fees not exceeding the actual cost of the service for all

        firefighting services rendered by the municipality against persons, businesses, and other

        entities that are not residents of the municipality.” Id.

Pursuant to section 11-6-1.1, the City passed ordinance No. 102-2015, which allows the City

to seek reimbursement for extrication services performed by the Effingham fire department

(EFD) for vehicles outside the city limits and for vehicles owned, operated, or leased by persons,

businesses, and other entities that are nonresidents.

¶4      On June 6, 2017, Lowell Ingram and his partner, Charles Kevin Diss, were contacted

by UP trucking to repair a semitrailer that had broken down at the Pinnacle parking lot in

Effingham. While performing those repairs, the trailer jacks failed, and the semitrailer fell on top

of Ingram, trapping him underneath. The front of the semitrailer was completely on the ground.

Diss flagged down a Pinnacle employee to call 9-1-1, and the EFD was among the

responding authorities. Joseph Holomy, the chief of the EFD, was at the scene and requested

extrication assistance from a towing and recovery company and local plant personnel. The

local plant personnel brought forklifts from inside the plant to assist with lifting the

semitrailer. Although Ingram was freed from the semitrailer, he subsequently passed away as

a result of his injuries.

¶5      There were six full-time EFD firefighters and four part-time EFD firefighters on the

scene to assist with the extrication services. Pursuant to the union contract, each firefighter

was paid for two hours of time. A bill for the extrication services was sent to the LLC

because Ingram was its employee and co-owner, and neither the business nor its owners were


                                                  2
residents of Effingham. The bill included labor and equipment charges totaling $2072. The

LLC did not pay the bill, and the City filed a small claims complaint against the LLC on

November 9, 2017.

¶6     After a hearing on the small claims complaint, the trial court questioned whether

section 11-6-1.1 of the Code allowed the City to obtain reimbursement for extrication services

as “firefighting services.” The court noted that the statute did not define “firefighting services”

and that it was not clear whether “firefighting services” included extrication services

performed by the EFD on behalf of nonresidents. The court noted that a similar provision of

the Code (id. § 11-6-10(a)) provided for reimbursement to the volunteer fire departments for

“all services” rendered to nonresidents and not just for “firefighting services.” Ultimately, the

court found that section 11-6-1.1 of the Code did not include extrication services performed

by the EFD and entered judgment in favor of the LLC. Thereafter, the court entered a docket

entry on January 23, 2018, finding that the City had not proven its case. The City appeals.

¶7                                      II. ANALYSIS

¶8     Initially, we note that no appellee’s brief has been filed in this case. Our supreme court

has stated the following with regard to cases where no appellee’s brief has been filed:

       “[I]t seems that if the record is simple and the claimed errors are such that the court

       can easily decide them without the aid of an appellee’s brief, the court of review

       should decide the merits of the appeal. In other cases if the appellant’s brief

       demonstrates prima facie reversible error and the contentions of the brief find support in

       the record the judgment of the trial court may be reversed.” First Capitol Mortgage

       Corp. v. Talandis Construction Corp., 63 Ill. 2d 128, 133 (1976).

We find that the case before us falls within the second type discussed by the supreme court.


                                                3
¶9     The sole issue before us on appeal requires us to interpret section 11-6-1.1 of the Code to

determine whether the term “firefighting services” includes the extrication services performed by

a fire department on behalf of a nonresident. An issue of statutory construction is reviewed

de novo. Citizens Opposing Pollution v. ExxonMobil Coal U.S.A., 2012 IL 111286, ¶ 23. The

primary objective of statutory construction is to ascertain and give effect to the legislature’s

intent. Solon v. Midwest Medical Records Ass’n, 236 Ill. 2d 433, 440 (2010). The best indication

of such intent is the language of the statute itself, which must be given its plain and ordinary

meaning. Id. Where the statutory language is clear and unambiguous, it must be applied as

written without resort to extrinsic aids of statutory construction. Id. However, where a statute is

capable of being understood by reasonably well-informed persons in two or more different ways,

then the statute is ambiguous. Id. If a statute is ambiguous, then the court may consider extrinsic

aids of construction to discern the legislative intent. Id. In interpreting a statute, the court

presumes that the legislature did not intend absurdity, inconvenience, or injustice. Citizens

Opposing Pollution, 2012 IL 111286, ¶ 23.

¶ 10   Here, section 11-6-1.1 of the Code allows the corporate authorities of a municipality to

fix, charge, and collect firefighting service fees not exceeding the actual cost of the service for all

firefighting services rendered by the municipality against persons, businesses, and other entities

that are nonresidents. 65 ILCS 5/11-6-1.1 (West 2016). There is no statutory definition for the

term “firefighting services.” A reasonable interpretation of “firefighting services” could be that

the term is limited to the specific service of fighting fires and those services directly incidental to

fighting any such fires; the trial court took this view. However, another reasonable interpretation

of the term is that “firefighting services” includes all services performed by a municipal fire

department on behalf of nonresidents, which includes extrication services. As the statutory


                                                  4
language is ambiguous (i.e., it is subject to two or more reasonable interpretations), it is

appropriate for us to consider extrinsic evidence, such as legislative history, to ascertain the

legislative intent. See Solon, 236 Ill. 2d at 443.

¶ 11    Section 11-6-1.1 of the Code became effective on July 23, 2003, pursuant to the passage

of Public Act 93-304, an “Act in relation to fire protection.” Pub. Act 93-304 (eff. July 23, 2003)

(adding 65 ILCS 5/11-6-1.1). Public Act 93-304 also made a similar amendment to the Township

Code, which provided that the township may fix, charge, and collect fees not exceeding the

reasonable cost of the service for all services rendered by the township against persons,

businesses, and other entities who are not township residents. Pub. Act 93-304 (eff. July 23,

2003) (adding 60 ILCS 1/30-166). 1

¶ 12    Before its passage, Public Act 93-304 was House Bill 120. During the third reading of

House Bill 120 on April 4, 2003, Representative Michael K. Smith, a sponsor of the bill,

described the bill as follows:

        “This would simply allow municipalities and township fire departments to charge

        nonresident persons or businesses for fire protection services. Basically, if someone is in

        need of *** a fire protection service in a municipality, they don’t live in the municipality,

        the municipality, currently, cannot charge them for that service. Fire protection districts

        do have this power, municipalities do not. So this is just bringing parity to them.” 93d Ill.

        Gen. Assem., House Proceedings, Apr. 4, 2003, at 239-40 (statements of Representative

        Smith). 2


        1
         This statute has since been recodified as 60 ILCS 1/30-167 but remains substantively unchanged.
            2
          The statutory authority for a fire protection district’s ability to seek reimbursement is set
 forth in section 11f(a) of the Fire Protection District Act (70 ILCS 705/11f(a) (West 2004)). As of
 2003, section 11f(a) allowed a fire protection district to fix, charge, and collect fees not exceeding
 the reasonable cost of the service for all services rendered by the district against persons,
                                                     5
¶ 13   Thereafter, on May 9, 2003, during the Senate’s third reading of House Bill 120, Senator

George P. Shadid, the Senate sponsor of the bill, stated as follows:

         “House Bill 120 addresses a problem in downstate communities where there are holes

         in the fire protection services. If a municipality or a township fire department is called

         to serve an area that doesn’t pay any fire protection tax, House Bill 120 allows those

         municipalities and township fire departments to charge nonresident persons, businesses

         and other entities for fire protection services.” 93d Ill. Gen. Assem., Senate

         Proceedings, May 9, 2003, at 7 (statements of Senator Shadid).

House Bill 120 passed without further discussion and became effective on July 23, 2003.

¶ 14   There is no indication in the legislative history that the legislature’s intent was to limit a

municipality’s or township’s recovery of the cost of services to only services performed while

fighting fires. Instead, the legislative history reveals that the intent was to allow reimbursement

from nonresidents whenever the fire department is called to serve an area.

¶ 15   This conclusion is apparent when comparing legislative history and lawmakers’

comments regarding similar legislation. After Public Act 93-304 was passed into law, the

legislature enacted 65 ILCS 5/11-6-10, pursuant to the passage of Public Act 99-770 (Pub. Act

99-770 (eff. Aug. 12, 2016) (adding 65 ILCS 5/11-6-10)), a similar statute that extended the right

of reimbursement to volunteer municipal fire departments and volunteer firefighters of any

municipal fire department. Section 11-6-10 of the Code (65 ILCS 5/11-6-10(a) (West 2016))

provided that municipalities may fix, charge, and collect fees not exceeding the reasonable cost

of the service for all services rendered by a volunteer municipal fire department or a volunteer



 businesses, and other entities who are not residents of the fire protection districts. Although other
 subsections of this statute have been amended, subsection (a) remains the same.

                                                  6
firefighter of any municipal fire department for persons, businesses, and other entities who are

nonresidents. This statute addressed an apparent gap in the previously passed legislation.

 ¶ 16 Before its passage, Public Act 99-770 was House Bill 4522. During the third reading

 before the House on April 19, 2016, the following discussion was held regarding this bill:

             “HOFFMAN: *** This is an initiative of municipal volunteer fire departments. It

       indicates that a municipal volunteer fire department that *** answers a call of a

       nonresident for services rendered, may do the same thing as a fire protection district

       already has the power to do and that’s charge for *** the services that they provide. This

       just makes it consistent with what fire protection districts already can do. ***

                                               ***

               HOFFMAN: …a current law allows fire protection districts that answer a call

       outside of their jurisdiction. For instance, *** the fire protection district who goes and

       answers the call right outside of a car crash. They then can get reimbursed by the

       insurance company when they’re answering a nonresidence call. That’s for the fire

       protection districts; however, a municipal volunteer district cannot get reimbursed.

               SANDACK: *** So, the distinction is fire protection *** districts can get

       service… provide services outside their jurisdiction subject to reimbursement for

       insurance, but a voluntary municipal department may not?

               HOFFMAN: Currently they cannot.

               SANDACK: Okay. What about a municipal department right now, not a

       voluntary department, but a municipal department? Can they do the very same thing a

       fire protection district can do?

               HOFFMAN: Yes, I think so. Yes, they can.


                                                7
               SANDACK: *** [S]o *** your Bill basically would bring parity to volunteer

       municipal departments with municipal departments and fire protection districts?

               HOFFMAN: Yes. The specifics…specifically came from Fairmont City Fire

       Protection District, which is a municipal volunteer fire department. They *** are right

       next to the interstate, and they always get called to address problems and crashes on the

       interstate. And this would allow them reimbursement, the same as everybody else.

                                            ***

               MOFFITT: It’s good public policy. It really helps the taxpayers of the district

       that’s providing the service. ***

                                            ***

               HOFFMAN: *** And what this does is it actually will help the taxpayers in the

       volunteer municipal fire department because it’ll *** lessen the burden for them when

       the fire department is answering calls of nonresidents who aren’t contributing to that fire

       department’s budget.” 99th Ill. Gen. Assem., House Proceedings, Apr. 19, 2016, at 92-96

       (statements of Representatives Hoffman, Sandack, and Moffitt).

¶ 17   The legislature also extended a municipality’s right to reimbursement for specialized

rescue services (65 ILCS 5/11-6-5 (West 2008)) and technical rescue services (id. § 11-6-6).

Before its passage, section 11-6-5 was known as Senate Bill 1244. During the May 30, 2007,

third reading of this bill in the House, the following exchange occurred:

               “MOFFITT: *** And what that Amendment does is allow fire departments to

       charge entities that require the specialized emergency teams, who have been found at

       fault by the U.S. Occupational and Safety Administration or by the Illinois Department of

       Labor. ***


                                                8
                                         ***

       BLACK: *** Currently, as you know, districts can charge a fee for emergency

services to nonresidents of the fire departments…

       MOFFITT: …right.

       BLACK: …or districts.

                                         ***

       BLACK: *** I’m talking about what’s in current legislation, where fire

departments can charge a fee, the rate is a hundred and twenty-five dollars ($125) an hour

per vehicle and thirty-five dollars ($35) per hour per firefighter.

       MOFFITT: Right. That’s already in statute.

       BLACK: Yeah. That’s already in statute, and it said, a fee for emergency services.

Now, what’s that… under the current law, what’s the definition of ‘emergency service’?

       MOFFITT: Current law would be if your local fire department provided that…

emergency response would call the fire department for an out-of-district resident.

                                                ***

       HOLBROOK: *** In many areas of the state, like in mine, these are volunteers

that give their time, they train for literally hundreds of hours, and occasionally they’re

called out on situations that right now our fire departments can collective [sic] ***. ***

Our volunteers in many, many cases, especially downstate, and [sic] this may just help

one of those groups stay solvent. *** It’s the same fee that the fire departments charge.

We’re just covering the rescue people. *** [T]his is the right thing to do, our fire

departments have done it for years.” 95th Ill. Gen. Assem., House Proceedings, May 30,

2007, at 27-34 (statements of Representatives Moffitt, Black, and Holbrook).


                                          9
¶ 18   After reviewing the legislative history, both before and after the enactment of the statute,

we conclude that the legislature’s intent in allowing a municipality to seek reimbursement for

firefighting services provided to nonresidents was to eliminate the taxpayer’s burden for such

services; the intent was to allocate the cost of the services to nonresidents so that the citizens of

the municipality were not forced to bear the cost of services performed on behalf of those not

paying taxes to the municipality. Like with the fire protection districts and the volunteer

firefighters, a municipality’s and township’s fire department services are not just limited to

fighting fires; thus, the most reasonable interpretation of “firefighting services” in light of the

legislative history is all services rendered by the municipality’s fire department.

¶ 19                                    III. CONCLUSION

¶ 20   Accordingly, we reverse the trial court’s order finding in favor of the LLC because

“firefighting services” includes extrication services performed for nonresidents. We remand the

matter for further proceedings consistent with this opinion.



¶ 21   Reversed and remanded.




                                                 10
                              2019 IL App (5th) 180064

                                   NO. 5-18-0064

                                      IN THE

                         APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
________________________________________________________________________

THE CITY OF EFFINGHAM, ILLINOIS,          )     Appeal from the
a Municipal Corporation,                  )     Circuit Court of
                                          )     Effingham County.
      Plaintiff-Appellant,                )
                                          )
v.                                        )     No. 17-SC-576
                                          )
DISS TRUCK & REPAIR, LLC,                 )     Honorable
                                          )     Amanda S. Ade-Harlow,
      Defendant-Appellee.                 )     Judge, presiding.
______________________________________________________________________________

Opinion Filed:         March 28, 2019
______________________________________________________________________________

Justices:          Honorable Thomas M. Welch, J.

                  Honorable Melissa A. Chapman, J., and
                  Honorable Judy L. Cates, J.
                  Concur
______________________________________________________________________________

Attorney          Aaron C. Jones, Taylor Law Offices, P.C., 122 E. Washington Avenue,
for               P.O. Box 668, Effingham, IL 62401
Appellant
______________________________________________________________________________

Pro Se            Diss Truck & Repair, LLC, 7101 State Route 37, Alma, IL 62807
Appellee
______________________________________________________________________________